640 S.E.2d 55 (2006)
STATE of North Carolina
v.
Nathaniel Arnold CAUTHEN and Nathaniel Arnold Cauthen.
No. 442P06.
Supreme Court of North Carolina.
December 14, 2006.
Barbara S. Blackman, Assistant Appellate Defender, for Nathaniel Arnold Cauthen.
Joan Cunningham, John G. Barnwell, Assistant Attorney Generals, Thomas J. Keith, District Attorney, for State of NC.
Richard B. Glazier, Fayetteville, for Rayshawn Denard Banner.

ORDER
Upon consideration of the petition filed on the 13th day of September 2006 by Defendant (Banner) in this matter for discretionary review or, Alternatively, Petition for Writ of Certiorari of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th day of December 2006."